Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 1 of 34 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   MONICA SCOTT;
   AUGUSTA MOODY; and
   FAITH BOOKER,

                  Plaintiffs,                     Case No. ___________________

   v.                                             COMPLAINT

   MCDONALD’S CORPORATION;                        And Demand For Jury Trial
   MCDONALD’S USA, LLC; and
   MCDONALD’S RESTAURANTS OF
   FLORIDA, INC.,

                  Defendants.




                                     INTRODUCTION

         1.      This is a civil rights action brought by Plaintiffs Monica Scott, Augusta

  “Gus” Moody, and Faith Booker, who seek redress for racial harassment, race

  discrimination, and retaliation at the hands of their employer, McDonald’s Corporation,

  McDonald’s USA, LLC, and McDonald’s Restaurants of Florida, Inc. (together,

  “McDonald’s” or “Defendants”). Plaintiffs are Black. McDonald’s has subjected them

  and other Black employees of the corporate owned and operated McDonald’s restaurant

  at 5525 Walt Loop Road in Lakeland, Florida (“the Walt Loop McDonald’s Restaurant”)

  to a racially hostile working environment and disparate treatment because of their race.

  When Plaintiffs dared to complain about this mistreatment, McDonald’s retaliated against




                                              1
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 2 of 34 PageID 2




  them by reducing their hours, refusing to promote them, disciplining them, and/or

  downgrading their performance evaluations.

         2.      The General Manager of the Walt Loop McDonald’s restaurant disciplines

  Plaintiffs and other Black employees more harshly than employees who are not Black

  and refuses to grant Plaintiffs and other Black employees requested time off, while

  allowing employees who are not Black to take time off as requested. The General

  Manager treats Black employees and customers with contempt. She makes racist

  comments about Black people, like “it’s always Black people who want free stuff,” Black

  people are “aggressive and trying to fight,” and “all they want to do is smoke weed.”

  When confronted about her comments, she has insisted they are true. The General

  Manager even called the police on a Black customer when the customer complained

  about issues in the restaurant. This pervasive racist environment causes Plaintiffs severe

  emotional distress and trauma.

         3.      Plaintiffs tried to remedy their toxic work environment by alerting

  McDonald’s employees higher up the corporate ladder, to no avail. Plaintiffs also

  presented to their General Manager a petition that sought to make their concerns known

  and to encourage McDonald’s to take action to remedy the racist environment. Not only

  were Plaintiffs’ concerns ignored, but after they reported them, Plaintiffs were punished

  for speaking out. McDonald’s cut Plaintiffs’ work hours, presenting a serious threat to

  their economic security. McDonald’s subjected Plaintiffs to trumped up disciplinary

  charges, putting at risk their employment and further contributing to a work environment

  characterized by differential treatment of and disrespect toward Black employees.




                                               2
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 3 of 34 PageID 3




  McDonald’s also obstructed Plaintiffs’ anticipated promotions, and instead gave them

  poor performance reviews despite exemplary performance.

         4.      This lawsuit is not the first time McDonald’s has confronted claims of race

  discrimination and a failure of accountability throughout the organization. Even when

  Black employees rise to the level of executive leadership, they report differential

  treatment and demotion for speaking out.1 A recent lawsuit alleges that, even at the top

  of the company, Black employees are passed over for less-qualified white employees,

  unjustly demoted, subjected to racial slurs without recourse, and retaliated against by

  McDonald’s when they advocate on behalf of Black franchisees or protest the

  disproportionate reduction in Black senior executives. The predictable result of this

  pervasive racism is that the number of Black executives at the level of vice president or

  higher fell from 42 to seven between 2014 and 2019. The lawsuit further alleges that

  McDonald’s stopped cultivating relationships with Black franchisees—with the result

  that nearly one of every three Black franchisees left the company during that same time

  period—and scaled back its outreach to Black customers, resulting in a sharp decline in

  the percentage of McDonald’s customers who are Black. McDonald’s franchised

  restaurants have also faced accusations of egregious, racist misconduct, including the


  1
    See, e.g., Robert Channick, Two African American Executives Sue McDonald’s for
  Alleged Racial Discrimination, Chi. Tribune (Jan. 8, 2020),
  https://www.chicagotribune.com/business/ct-biz-mcdonalds-racial-discrimination-
  lawsuit-20200108-avvfselojzdrzhoqeri2octrfq-story.html (describing a lawsuit filed in
  January 2020 by two African American McDonald’s executives alleging pervasive
  discrimination at the company including racial slurs, demotion of African American
  executives, and retaliation for speaking out on behalf of African American franchise
  owners); see also Complaint, Guster-Hines v. McDonald’s USA, LLC, No. 1:20-cv-00117
  (N.D. Ill. Jan. 7, 2020).



                                               3
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 4 of 34 PageID 4




  firing of Black employees because a manager concluded “there were too many black

  people” at certain restaurants—conduct which McDonald’s corporation failed to address.2

         5.      The current situation at the corporate owned and operated McDonald’s

  restaurant in Lakeland, Florida is thus not an isolated incident, but is instead symptomatic

  of a pattern or practice of McDonald’s corporate leadership’s failure to address pervasive

  racism and anti-Black sentiment throughout the organization.

         6.      And yet McDonald’s pays lip service to civil rights through glossy public

  relations campaigns. For example, on June 3, 2020, McDonald’s launched an advertising

  campaign that states: “Today we stand with Black communities across America. Which

  is why we’re donating to the National Urban League and the NAACP. We do not

  tolerate inequity, injustice, or racism. Black lives matter.”

         7.      While donating to worthy civil rights organizations to garner favorable

  publicity, McDonald’s has failed to address racism in its own stores. The facts alleged

  herein demonstrate that McDonald’s does not actually stand with its own Black workers

  and customers, but instead subjects them to severe and pervasive discrimination, and

  punishes them when they dare to complain about the blatantly unequal treatment.

         8.      While not unique, the experiences of Ms. Scott, Mr. Moody, and Ms.

  Booker are particularly egregious examples of the serious harm that occurs when a

  corporation fails to take responsibility for the discriminatory conduct of its managers and



  2
   Wesley Lowery, Fired McDonald’s Workers Say They Were Dismissed for Being
  Minorities, Wash. Post (Jan. 22, 2015), https://www.washingtonpost.com/news/post-
  nation/wp/2015/01/22/fired-mcdonalds-workers-say-they-were-dismissed-for-being-
  minorities/.



                                                4
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 5 of 34 PageID 5




  thus permits an environment of pervasive and intentional racial discrimination to take

  hold at one of its corporate owned and operated restaurants.

         9.      Plaintiffs file this action to secure and vindicate their right to be free from

  racially discriminatory treatment in the terms and conditions of their employment

  contract, under the Civil Rights Act of 1866, 42 U.S.C. §1981 (“Section 1981”). The

  conduct complained of also violates Title VII of the Civil Rights Act of 1964, 42 U.S.C.

  §2000e et seq. (“Title VII”) and the Florida Civil Rights Act of 1992, Fla. Stat. §760.10

  (“FCRA”). Plaintiffs are concurrently filing charges of discrimination with the Equal

  Employment Opportunity Commission and the Florida Commission on Human Relations,

  and will amend this complaint to add Title VII and FCRA claims after they have

  exhausted their administrative remedies.

         10.     To remedy McDonald’s violation of their civil rights, Plaintiffs seek back

  pay and other damages to compensate them for the losses caused by race discrimination

  and retaliation, reinstatement of their hours to pre-retaliation levels, and injunctive relief

  forcing McDonald’s to comply with this nation’s civil rights laws and to respect the

  rights of their Black customers and employees.

                                            PARTIES

         11.     Plaintiff Monica Scott is a 34-year-old Black woman and a resident of

  Lakeland, in Polk County, Florida. Ms. Scott currently works at the Walt Loop

  McDonald’s Restaurant as a crew member.




                                                 5
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 6 of 34 PageID 6




         12.     Plaintiff Augusta “Gus” Moody is a 33-year-old Black man and a resident

  of Lakeland, in Polk County, Florida. Mr. Moody currently works at the Walt Loop

  McDonald’s Restaurant as a crew member.

         13.     Plaintiff Faith Booker is a 32-year-old Black woman and a resident of

  Lakeland, in Polk County, Florida. Ms. Booker currently works at the Walt Loop

  McDonald’s Restaurant as a crew member.

         14.     Defendant McDonald’s Corporation is a Delaware corporation that has its

  principal place of business in Chicago, Illinois, and operates restaurants in all 50 states,

  including the Walt Loop McDonald’s Restaurant.

         15.     Defendant McDonald’s USA, LLC (“McDonald’s USA”) is a Delaware

  limited liability company that has its principal place of business in Chicago, Illinois, and

  operates restaurants in all 50 states, including the Walt Loop McDonald’s Restaurant.

  McDonald’s USA is a wholly-owned subsidiary of McDonald’s Corporation.

         16.     Defendant McDonald’s Restaurants of Florida, Inc. (“McDonald’s

  Restaurants of Florida”) is a Florida profit corporation that has its principal place of

  business in Chicago, Illinois, and operates McDonald’s restaurants throughout Florida,

  including the Walt Loop McDonald’s Restaurant. McDonald’s Restaurants of Florida is

  a wholly-owned subsidiary of McDonald’s USA.

         17.     The Florida corporate registrations for McDonald’s Corporation,

  McDonald’s USA, and McDonald’s Restaurants of Florida reflect that all three entities

  share the same principal place of business, McDonald’s headquarters at 110 N. Carpenter

  Street, Chicago, IL 60607-2101, and share many of the same officers.




                                                6
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 7 of 34 PageID 7




                               JURISDICTION AND VENUE

         18.     This Court has jurisdiction over this matter under 28 U.S.C. §§1331

  (federal question) and 1343(a) (civil rights and elective franchise) based upon Plaintiffs’

  claims under 42 U.S.C. §1981.

         19.     Venue is proper in the Middle District of Florida, Tampa Division under

  28 U.S.C. §1391 because a substantial part of the acts and omissions complained of

  occurred in the Walt Loop McDonald’s Restaurant in Polk County, which is located in

  this District and served by this Division.

                                FACTUAL ALLEGATIONS

         A.      McDonald’s Owns, Operates, and Is Responsible for the Work
                 Environment of the Walt Loop McDonald’s Restaurant

         20.     McDonald’s Corporation, McDonald’s USA, and McDonald’s Restaurants

  of Florida comprise a single integrated enterprise that owns and operates the Walt Loop

  McDonald’s Restaurant and employs the workers at the restaurant.

         21.     As a single integrated enterprise, the Defendants jointly control the

  working conditions of employees at McDonald’s corporate owned and operated

  restaurants, including the Walt Loop McDonald’s Restaurant, and including with respect

  to Human Resources policies, the physical work environment, required worker and

  manager training, and hiring, discipline, transfer, and firing of workers, among others.

         22.     Employees at McDonald’s headquarters are responsible for McDonald’s

  corporate owned and operated restaurants from a Human Resources perspective,

  including ensuring that all HR practices, principles, and procedures are followed and

  applied effectively. Regional Human Resources Representatives, who provide Human



                                               7
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 8 of 34 PageID 8




  Resources direction in the field to restaurant managers, and the Regional Managers who

  supervise multiple stores, themselves partner with the Corporate Legal Department.

         23.     Specific employment practices such as hiring and candidate screening,

  employee orientation, training, benefits, and management structures are developed and

  set by employees at headquarters, and mandated throughout corporate owned and

  operated restaurants, including the Walt Loop McDonald’s Restaurant.

         24.     McDonald’s controls these restaurants by conducting regular audits to

  ensure compliance with company employee practices. In addition, furthering this system

  of centralized control and decision-making is a reporting chain regarding the operations

  of corporate owned and operated restaurants that goes all the way up to senior and

  management employees at headquarters.

         25.     Together, all Defendants operated the McDonald’s corporate owned and

  operated Walt Loop McDonald’s Restaurant during the relevant period and jointly

  employed all workers there, including Plaintiffs and managers, as well as higher-level

  supervisors and Human Resources Representatives with authority over multiple stores in

  Florida.

         26.     McDonald’s Corporation, McDonald’s USA, and McDonald’s Restaurants

  of Florida are jointly liable for their failure to prevent and remediate the acts of

  discrimination and retaliation complained of herein.

         B.      The Racially Hostile Work Environment Established by the General
                 Manager at the Walt Loop Restaurant and Condoned by McDonald’s
         27.     A new General Manager became the supervisor of the Walt Loop

  McDonald’s Restaurant in or around October 2019. The General Manager supervises all




                                                 8
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 9 of 34 PageID 9




  employees at the Walt Loop McDonald’s Restaurant, including Plaintiffs. The General

  Manager is responsible for hiring, training, promoting, evaluating, and disciplining

  employees, including Plaintiffs. The General Manager also sets the work schedules for

  all employees, including Plaintiffs, which involves determining the number of hours

  worked, the time of day worked, and whether and when employees may take vacation

  days.

          28.    Since she arrived at the Walt Loop McDonald’s Restaurant, the General

  Manager has engaged in severe and pervasive harassment of Black employees and

  customers, in violation of Section 1981 of the Civil Rights Act of 1866.

          29.    For example, on or around March 10, 2020, Ms. Scott was taking orders at

  the drive-through window with another employee, serving a customer who was a Black

  woman. The customer requested grape jelly and ketchup to accompany an order of a

  sausage biscuit and hash browns. The General Manager said to Ms. Scott that, “It’s

  always Black people who want free stuff.” She followed up by stating that Black people

  are “aggressive and trying to fight,” and that “all they want to do is smoke weed.”

          30.    One of the employees who overheard the General Manager’s comments

  confronted the General Manager and pointed out that, just moments before, the General

  Manager had no objection when a white customer had requested extra sauce. The

  General Manager shook her head and walked away.

          31.    Between approximately April 22 and May 5, 2020, the Walt Loop

  McDonald’s Restaurant hosted a promotion that provided free meals to front-line




                                               9
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 10 of 34 PageID 10




   workers—e.g., health care workers, police officers, firefighters, and paramedics—

   responding to the COVID-19 pandemic.

          32.     Throughout that promotion, the General Manager consistently required

   only Black front-line workers to show their employment badges in order to receive a free

   meal. The General Manager gave free meals to non-Black customers without requiring

   that they show proof that they were front-line workers.

          33.     On or about July 6, 2020, a Black customer became upset about how her

   order was handled. The General Manager refused to engage with the customer and

   refused to give the General Manager’s name. The customer raised her voice and stated

   that she would report the store to corporate headquarters, but she did not say or do

   anything threatening. The General Manager responded by calling the police. The

   General Manager later said that it would not matter if the customer called corporate

   headquarters, because the call would be routed back to the store.

          34.     The General Manager’s handling of the July 6, 2020 customer complaint

   is in complete contrast to how the General Manager acts when non-Black customers

   become upset about their orders. In those cases, the General Manager follows

   McDonald’s policy to mollify the customer and make it right, such as by offering a free

   cookie or super-sizing the customer’s order.

          35.     The General Manager often requires Black crew members to sweep and

   mop the floor of the store, even though McDonald’s employs a maintenance person for

   this purpose. The General Manager does not assign non-Black crew members to sweep




                                               10
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 11 of 34 PageID 11




   and mop the store, but limits their cleaning responsibilities to their own work areas such

   as tables where they prepare food.

          36.     The General Manager administers the system governing time off for

   employees at the Walt Loop McDonald’s Restaurant in a manner that discriminates

   against Black employees. Employees at the Walt Loop McDonald’s Restaurant request

   time off by writing their request in a book maintained by the General Manager. Although

   the General Manager has stated that the policy is that the first few workers to ask for time

   off will receive the time off, this often does not occur in practice. The General Manager

   often denies time-off requests from Black employees, while allowing non-Black

   employees to take time off, even when they request the time off later than the Black

   employees.

          37.     When Black workers are not granted their time-off requests and then are

   unable to report to work on the day they requested off, they are marked as “no-call/no-

   show” and subject to discipline. For example, on information and belief, when a Black

   employee requested time off approximately a week in advance to attend a funeral in mid-

   July, was denied the day off, and then decided to attend the funeral, the Black employee

   was suspended. When non-Black workers do not report to work on days they have

   requested off but that were not approved, they are not subject to discipline or are

   disciplined less harshly.

          38.     The General Manager is more critical of Black workers than non-Black

   workers engaging in the same conduct. For example, on one recent occasion, Mr.

   Moody’s shirt had become untucked, and the General Manager immediately directed him




                                                11
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 12 of 34 PageID 12




   to tuck it in. Even though a non-Black employee was standing nearby with an untucked

   shirt, the General Manager did not say anything to the non-Black employee. When Mr.

   Moody pointed this out, the General Manager snapped at him, saying that he was not a

   manager.

          39.     Black workers raised their concerns about the General Manager’s racist

   comments and conduct to their Human Resources Representative and Regional Manager,

   both of whom are corporate McDonald’s employees responsible for supervising multiple

   McDonald’s corporate-owned restaurants. Those corporate representatives refused to

   take any action to redress the hostile work environment created by the blatant

   discrimination towards Black customers and the intolerable working conditions under

   which Black workers labor at the Walt Loop McDonald’s Restaurant, explaining that

   because this particular General Manager runs a very profitable store, nothing would be

   done. In short, McDonald’s placed profitability over respect for the lives and well-being

   of its Black workers and customers.

          40.     Since the current General Manager started, one of three Black managers

   has left the store and, on information and belief, another has been demoted.

          C.      Plaintiff Monica Scott
          41.     Ms. Scott has worked at McDonald’s restaurants for a total of

   approximately four years. She has worked at the Walt Loop McDonald’s Restaurant

   since October 2019. Prior to working at the Walt Loop Restaurant, she worked at two

   different corporate-owned McDonald’s restaurants in Auburndale, Florida. When she

   began her employment with McDonald’s restaurants, she hoped she would become a




                                               12
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 13 of 34 PageID 13




   manager. While working at the Auburndale stores, Ms. Scott received consistently

   favorable evaluations and was repeatedly provided periodic raises. She was not subject

   to any discipline.

          42.     The General Manager directed to Ms. Scott her comments on or about

   March 10, 2020 that, “it’s always Black people who want free stuff,” that Black people

   are “aggressive and trying to fight,” and that “all they want to do is smoke weed.”

          43.     The General Manager’s racist comments about Black people were

   extremely upsetting to Ms. Scott. When Ms. Scott first heard the comments, she could

   not think and could not concentrate on the order she was attempting to take over her

   headset, and instead had to ask the customer to repeat the order. She felt like a person

   with no clothes. She choked up, and took a break as soon as possible.

          44.     Later that day, in the break room, Ms. Scott confronted the General

   Manager about her racist comments, telling her that her comments were not fair, that the

   comments had hurt her, and that the General Manager had not made similar comments

   when non-Black customers made the same requests. The General Manager pretended to

   apologize, but instead made more racist comments, stating “I am sorry if I offended you,

   but you know what I say is true.”

          45.     In the meantime, Ms. Scott observed that the General Manager also treated

   other Black customers differently than non-Black customers. For example, during a

   promotional give-away of free meals to front-line workers, the General Manager

   provided free meals to non-Black front-line workers without question, but demanded

   identification before providing free meals to Black front-line workers. It was extremely




                                               13
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 14 of 34 PageID 14




   distressing to Ms. Scott to see that the General Manager treated even front-line workers

   like nurses with disrespect, just because they were Black.

          46.     Ms. Scott was initially afraid to raise her concerns about the General

   Manager with anyone else. But in or around late April 2020, Ms. Scott summoned the

   courage to contact the Regional Manager in charge of the Walt Loop McDonald’s

   Restaurant, to report the General Manager’s comments. The Regional Manager did

   nothing to address the concerns Ms. Scott raised.

          47.     Ms. Scott also sought to contact “corporate” to register her complaint.

   Unsure of whom to contact, she called the number on McDonald’s drink cups provided to

   customers. The person who answered told her that the number she had called was for

   customer complaints, not employee complaints, but that she would connect her to

   someone who could help. Ms. Scott was connected to the Human Resources

   Representative who oversees the Walt Loop McDonald’s Restaurant, and left a voicemail

   describing the General Manager’s comments. The Human Resources Representative

   never responded to Ms. Scott’s phone call. Not long after Ms. Scott’s call to Human

   Resources, however, the Human Resources Representative whose voicemail Ms. Scott

   reached was in the Walt Loop McDonald’s Restaurant to address other issues at the store.

   The Human Resources Representative asked Ms. Scott about uniforms and equipment at

   the store but did not mention Ms. Scott’s voicemail. Ms. Scott took the initiative to

   follow up, raising with the Human Resources Representative in person her concerns

   about the General Manager’s racist comments.




                                               14
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 15 of 34 PageID 15




          48.     The Human Resources Representative did not take Ms. Scott’s concerns

   seriously. Instead, the Human Resources Representative explained that she knows the

   General Manager outside of the workplace and said that the General Manager was not a

   racist. She also explained that the General Manager was not going anywhere, because the

   General Manager’s store was profitable. The Human Resources Representative did

   nothing to remedy the concerns Ms. Scott raised.

          49.     Since Ms. Scott raised her concerns with the General Manager, the

   Regional Manager, and the Human Resources Representative, the General Manager has

   subjected Ms. Scott to a series of adverse employment actions.

          50.     Approximately two days after Ms. Scott confronted the General Manager,

   the General Manager directed Ms. Scott to clean the ceiling tiles in the store, which is not

   part of Ms. Scott’s (or any crew member’s) ordinary job. In fact, the maintenance person

   was present in the store and asked Ms. Scott what she was doing, because it was not Ms.

   Scott’s job. The General Manager then directed Ms. Scott to wipe down the walls, to

   sweep up the parking lot, and to clean trash out from underneath the grill on her knees,

   none of which are tasks that are ordinarily part of her or other crew members’ job. This

   work is generally done by a specifically assigned maintenance worker.

          51.     Later that day or shortly thereafter, the General Manager required Ms.

   Scott to leave the break room while she was waiting for her ride to leave for the day,

   while permitting a non-Black employee to remain in the break room while waiting for the

   non-Black employee’s ride.




                                               15
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 16 of 34 PageID 16




          52.     The General Manager significantly reduced the number of hours Ms. Scott

   was assigned to work in June 2020. Ms. Scott had previously worked approximately 38-

   39 hours per week. As of July 2020, Ms. Scott routinely works approximately 24 hours

   per week. Ms. Scott is a mother and cannot afford to raise her children working only 24

   hours per week. She has been living with her three children and boyfriend in a motel

   room, with rent due weekly. With fewer hours, she has been forced to cut back on how

   much she eats, to make sure she has enough for her children, and she has had to borrow

   money from family to cover expenses. As a result of the retaliatory cuts to her hours, she

   has acquired a second job, which does not begin until later this month.

          53.     Ms. Scott was told her hours were cut because of COVID-19, but the store

   has remained busy. On information and belief, non-Black employees have continued to

   work full-time, that is, close to 40 hours a week.

          54.     The Walt Loop McDonald’s Restaurant has continued to hire new

   employees even as it has cut Ms. Scott’s hours. The Walt Loop McDonald’s Restaurant

   has posted a “Now Hiring” sign in the window and is soliciting applications for crew

   member applications online. New employees have also recently started work in the store.

          55.     On or about June 18, 2020, Ms. Scott, Mr. Moody, Ms. Booker, and

   another employee at the Walt Loop McDonald’s Restaurant signed a petition and

   delivered it to the General Manager at a time when it was not disruptive to store

   operations. The General Manager at first grabbed the copy of the petition, and then when

   she realized what it was, she dropped it and said she did not want it. The General




                                                16
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 17 of 34 PageID 17




   Manager then required Ms. Scott and those with her to leave the store premises and said

   someone should call the police.

          56.     The petition was entitled: “We believe in a Fair and Equal Workplace!”

   The petition stated:

          Workplace unfairness breeds an environment of discrimination, distrust, friction
          and potential violence or legal action. Employees who are treated unfairly aren’t
          allowed to achieve workplace success to their fullest potential. Allowing
          workplace unfairness to continue sends the message to employees that this type of
          behavior is acceptable. We demand management takes steps to keep all
          employees feeling respected and treated as equals while building a positive work
          environment. We demand to meet with management to discuss the multiple
          issues of inequality and unfairness that currently plague our environment.

          57.     No changes to the Walt Loop McDonald’s Restaurant’s operations or

   McDonald’s approach to issues of discrimination, inequality, and unfairness were made

   in response to the petition.

          58.     The General Manager has continued to subject Ms. Scott to adverse

   employment actions, including discipline without justification.

          59.     When Ms. Scott reported to work the day after she had presented the

   petition to the General Manager, the General Manager required her to sweep and mop the

   premises, which she did. While Ms. Scott was working the front counter and had a line

   of customers, the General Manager required her to clean the garbage cans, something the

   General Manager had never asked Ms. Scott to do before, and which is ordinarily the job

   of the maintenance person, not a crew member.

          60.     Ms. Scott has always been an exemplary worker, and prior to working for

   the current General Manager, she received positive reviews and periodic raises. In early

   July 2020, the current General Manager gave Ms. Scott a performance review with



                                              17
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 18 of 34 PageID 18




   twelve “zeros” for deficient performance. Ms. Scott was extremely discouraged by this

   review, which was inconsistent with her performance, commitment to her job, and her

   prior reviews, and which adversely affected her ability to receive a raise.

          61.     The General Manager and the Regional Manager who were providing Ms.

   Scott with her performance review also asked her to sign a document disclaiming the

   petition she had submitted with her colleagues. Ms. Scott refused to sign, and the

   Managers refused to provide her with a copy of the document they had asked her to sign.

   Ms. Scott was then disciplined with a “no-call/no-show” for an earlier absence, one for

   which she had a doctor’s note.

          62.     On July 8, 2020, as the COVID-19 pandemic continued to surge, Ms.

   Scott called in approximately two hours and fifteen minutes before her shift was to start

   to report that she was not feeling well. McDonald’s requires employees who call out sick

   to provide two hours’ notice. Ms. Scott has asthma and was having an asthma attack on

   that date, as she explained to one of the more junior store managers when she called in.

   Ms. Scott waited until just before the required time period to call in because she was

   hoping to be able to work her shift (and thus not to lose the necessary income), but she

   was diligent, and even set an alarm at 5:15 a.m. to ensure she provided the requisite

   notice in accordance with McDonald’s policy. When Ms. Scott reported to work on July

   9, 2020, the General Manager wrote up Ms. Scott for not calling out early enough the

   previous day, although she had fully complied with the sick leave notice policy. When

   she provided proof that she had called in more than two hours before her shift, the




                                                18
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 19 of 34 PageID 19




   General Manager then said Ms. Scott hadn’t explained why she needed to stay home,

   although she had.

          63.     The Regional Manager also wrote up Ms. Scott on July 9, 2020 without

   any basis. The Regional Manager told Ms. Scott that he had seen her on camera dumping

   garbage in the parking lot. Ms. Scott asked to see the video and was shown a picture of

   her getting into her car, but the Regional Manager did not show her any video footage.

   Ms. Scott tried to explain that she had not dumped garbage in the parking lot, and that she

   was not even on the premises on July 8, 2020, because she had called out sick. The

   Regional Manager nevertheless wrote up Ms. Scott. Ms. Scott was told that this warning

   was her final written warning, and that if she receives further discipline, she will be

   subject to termination. Ms. Scott was very hurt that management would think she would

   do something like dump garbage in the parking lot, since she takes her job seriously and

   cares greatly about respecting her workplace, fellow workers, and customers.

          64.     After Ms. Scott submitted the petition, the General Manager began

   directing Ms. Scott to clock out when using the restroom, even though employees are not

   supposed to clock out when they use the restroom.

          65.     In early July 2020, Ms. Scott, Mr. Moody, and Ms. Booker had clocked

   out for the day and were having a conversation in the parking lot. The General Manager

   yelled at Plaintiffs, telling them they were soliciting, and required them to leave the

   premises immediately. Ms. Scott has not observed the General Manager reacting this

   way when non-Black employees have conversations after work in the parking lot.




                                                19
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 20 of 34 PageID 20




          66.     Shortly after she began work at the Walt Loop McDonald’s Restaurant,

   the Regional Manager told Ms. Scott that he wanted her to be in the management class.

   She rearranged her schedule so she could attend the management class and was told she

   would be made a swing manager, a position that pays more and has additional benefits

   like paid time off. As a result of the General Manager’s racist comments to Ms. Scott

   while working at the drive-through window, which occurred shortly before Ms. Scott was

   to attend the management class, Ms. Scott felt she could no longer pursue the promotion.

   She explained to the General Manager that she did not feel comfortable working under

   her leadership as a manager if she felt that way about Black people.

          67.     The General Manager has rejected Ms. Scott’s time off requests in favor

   of those of non-Black employees, even when Ms. Scott had requested the time off earlier.

   For example, approximately one month before the Fourth of July, Ms. Scott requested

   time off for that weekend by writing her request for days off on July 3 and July 6 in the

   book maintained by the General Manager. She observed that there was only one prior

   request in the book for that time off. The General Manager nevertheless denied Ms.

   Scott’s request and scheduled her for July 3. A non-Black employee asked a few days in

   advance for the same day off that Ms. Scott had previously requested, and the non-Black

   employee was granted the day off.

          68.     Ms. Scott has suffered extreme emotional distress as a result of the

   foregoing behavior, including feeling terrible at work, where she feels that management

   looks at her like trash. She has experienced sleeplessness, anxiety, headaches, and crying

   because of her toxic work environment and the retaliation she has faced. Ms. Scott is




                                               20
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 21 of 34 PageID 21




   under constant stress regarding providing for her family as a result of her reduced hours,

   and feels ashamed at having to tell her children that she cannot take them to certain

   activities because she can no longer afford to do so. She feels like she has lost the energy

   to play with her children, and she feels awful when her children ask her what is wrong

   but she cannot tell them, because she does not want them to worry. It is “wearing on

   [her] heart” that her General Manager has the opinions about Black people she has

   expressed, and she feels like she is being tossed around with no power to remedy the

   situation because her efforts to improve her workplace for herself and others have been

   blocked.

          D.      Plaintiff Augusta Moody
          69.     Mr. Moody has worked at the Walt Loop McDonald’s Restaurant for

   approximately one year.

          70.     Mr. Moody was made aware of the General Manager’s comments to Ms.

   Scott that Black people want things for free, are “aggressive,” and only “want to smoke

   weed.” He has observed the General Manager discriminating against Black customers,

   including by requiring only Black front-line workers, but not other front-line workers to

   present identification in order to receive promotional meals. He was also present when

   the General Manager called the police on a Black customer who was complaining about

   an issue at the restaurant in a non-threatening manner. Seeing the great disrespect with

   which the General Manager treats Black customers makes Mr. Moody feel frustrated and

   hopeless.




                                               21
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 22 of 34 PageID 22




          71.     Mr. Moody has registered complaints with the Regional Manager and the

   Human Resources Representative regarding the General Manager’s racist comments and

   differential treatment of Black workers and Black customers. Neither the Regional

   Manager nor the Human Resources Representative made any changes to address the

   issues regarding racist comments or conduct Mr. Moody raised. The Human Resources

   Representative made clear that the General Manager was not going anywhere because

   management was satisfied with the profitability of the store, so told him he could transfer

   to a different McDonald’s store if he had a problem with the way the Walt Loop

   Restaurant was managed. Mr. Moody found this very discouraging, as he understood that

   nothing about McDonald’s racist culture was going to change. He didn’t want to just

   abandon other Black workers at the Walt Loop McDonald’s Restaurant; rather, he wanted

   to create positive change. It would also be difficult for him to change stores, as he does

   not have reliable access to transportation.

          72.     After Mr. Moody registered his complaints with Human Resources, the

   General Manager reduced Mr. Moody’s hours substantially. Prior to June 2020, Mr.

   Moody regularly worked five days per week, typically for 37-39 hours. His weekly hours

   then sharply declined. During the week of July 6, 2020, for example, he was scheduled

   to work 22 hours, and during the week of July 13, he was scheduled to work 23 hours.

   Mr. Moody, like Ms. Scott, was told his hours were being reduced as a result of the

   COVID-19 pandemic, but the Walt Loop McDonald’s Restaurant remains busy and

   appears to be hiring new employees. On information and belief, non-Black employees

   continue to work close to 40 hours per week.




                                                 22
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 23 of 34 PageID 23




          73.      McDonald’s reduction of Mr. Moody’s hours, and the subsequent

   unpredictability, have caused Mr. Moody severe anxiety, as he knows he must still pay

   for food, lodging, gas, and phone bills, and find a way to provide for his family on less.

          74.     Mr. Moody, along with Ms. Scott, Ms. Booker, and another employee,

   signed the petition advocating for a fair and equal workplace, and requesting to meet with

   management, and delivered that petition to the General Manager on or about June 18,

   2020. Like Ms. Scott, he was required to leave the premises upon submitting the petition.

          75.     Mr. Moody has also been subjected to baseless or disproportionately

   severe discipline.

          76.     On or about May 26, 2020, Mr. Moody told a non-employee that the non-

   employee could not stand in the worker area of the restaurant. The General Manager

   gave Mr. Moody a three-day suspension, saying he was acting aggressively and stood too

   close to the non-employee in light of COVID-19. Mr. Moody contacted the General

   Manager and Regional Manager about the unfair suspension. Two days after he was sent

   home, he was contacted by the Regional Manager, who said the Regional Manager had

   reviewed the video and understood now that there was no reason for him to be suspended.

   He was permitted to return to work the next day. The Human Resources Representative

   later followed up with Mr. Moody about this incident, but Mr. Moody was never paid for

   the time he was unable to work as a result of the unfair suspension.

          77.     On another day, Mr. Moody was seven minutes late for a 7:30 a.m. shift.

   The General Manager had scheduled Mr. Moody for a 7:30 a.m. shift even though Mr.

   Moody had listed his availability as 8:00 a.m. It is McDonald’s policy for managers to




                                                23
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 24 of 34 PageID 24




   take into account crew members’ availability when preparing schedules, and crew

   members should not be scheduled to work when they are not available. It is difficult for

   Mr. Moody to arrive before 8:00 a.m., because he carpools with another person whose

   schedule does not permit him to arrive before 8:00 a.m. The General Manager wrote Mr.

   Moody up for tardiness, even though Mr. Moody had clearly communicated this

   constraint on his availability.

           78.     That same day, Mr. Moody asked the General Manager to repeat

   something she said because the room was noisy and he could not hear her. The General

   Manager then wrote him up a second time in the same day, for insubordination.

           79.     Not long thereafter, Mr. Moody was working the grill alone during peak

   hours. It was so busy that Mr. Moody was having difficulty keeping up, and requested

   help, which is typically granted, especially during peak. Instead of assisting Mr. Moody,

   the General Manager sent him home and told him he was unable to do his job. Mr.

   Moody was not paid for the remainder of his shift.

           80.     On or about July 3, 2020, Mr. Moody called in sick in accordance with

   McDonald’s policy. When he arrived for work the following Monday, July 6, 2020, the

   General Manager asked him for a doctor’s note, which is not standard procedure for a

   one-day absence, and stated that she would write him up for a no-call/no-show on July 3,

   even though he had called out sick as required by McDonald’s policy.

           81.     On or about July 7, 2020, Mr. Moody saw that he was again scheduled to

   work a 7:30 a.m. shift. When he asked the General Manager to change his schedule to




                                              24
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 25 of 34 PageID 25




   reflect his availability, she refused. Mr. Moody raised the scheduling issue with the

   Regional Manager, who changed the schedule to reflect Mr. Moody’s availability.

          82.      On July 8, 2020, Mr. Moody was scheduled to work a shift beginning at

   8:00 a.m. and ending at 2:15 p.m. Upon arriving at the Walt Loop McDonald’s

   Restaurant for his shift, he was told by the General Manager he could not clock in for his

   shift until 9:15 a.m. Because the General Manager prevented him from clocking in for

   his shift, Mr. Moody was forced to forego his wages for an hour and fifteen minutes he

   had been scheduled and prepared to work.

          83.      Mr. Moody was present with Ms. Scott and Ms. Booker in early July

   2020, when the General Manager left the restaurant to record Plaintiffs’ conversation in

   the parking lot after work hours, accused them of soliciting, and required them to leave

   the premises.

          84.      Mr. Moody was later approached by the Regional Manager and given a

   write-up saying that Mr. Moody had been outside loitering with his colleagues and that

   they were not allowed to do so for their own safety, because of COVID-19. Non-Black

   employees sometimes speak to each other in the parking lot after work, and, on

   information and belief, are not told to leave.

          85.      Until recently, Mr. Moody was on track to become a crew trainer. Crew

   trainers are paid more than crew members. The Human Resources Representative asked

   Mr. Moody whether he was interested in handling more responsibilities and earning more

   money, and said she would talk to his General Manager about the promotion. The




                                                25
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 26 of 34 PageID 26




   General Manager then provided him with a book to study for the assessment for the crew

   trainer position and started his training.

           86.     In stark contrast to a couple months ago, when Mr. Moody was told by

   Human Resources he was in line for a promotion to crew trainer, the General Manager

   recently gave Mr. Moody a very poor performance evaluation. This evaluation, which

   adversely affected his ability to receive a raise, was provided after he and his colleagues

   had submitted the petition seeking equal treatment for Black workers to the General

   Manager. Mr. Moody was not promoted; he learned shortly after his review that two

   non-Black employees were given the crew trainer positions instead.

           87.     Mr. Moody has suffered severe emotional distress as a result of the

   foregoing. He feels discouraged that his efforts to address racist treatment of Black

   customers and discrimination against Black employees have not been taken seriously or

   resulted in any changes to his workplace. Mr. Moody also feels tremendous stress

   resulting from the constant barrage of disproportionate discipline and reduction of hours

   that threaten his ability to pay for his living expenses and provide for his family.

           E.      Plaintiff Faith Booker
           88.     Ms. Booker has worked at the Walt Loop McDonald’s Restaurant since

   October 2018.

           89.     Ms. Booker has heard the General Manager say to groups of colleagues

   that Black people are lazy and always want things for free.

           90.     Ms. Booker has spoken with the Regional Manager and Human Resources

   Representative about the General Manager’s racist behavior and comments, but neither




                                                26
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 27 of 34 PageID 27




   the Regional Manager nor the Human Resources Representative took any steps to remedy

   the situation.

           91.      Ms. Booker was present when the General Manager recently called the

   police on a Black customer who raised her voice but was not in any way threatening.

           92.      Ms. Booker signed the petition regarding fair and equal workplace

   treatment that was submitted by her colleagues to the General Manager.

           93.      After Ms. Booker submitted the petition, the General Manager cut Ms.

   Booker’s hours. Ms. Booker previously worked five days a week. In June, she was

   reduced to three days per week and is now regularly scheduled for only two days per

   week. She has been told her reductions in hours are due to COVID-19, but has observed

   that the Walt Loop McDonald’s Restaurant remains busy and appears to be hiring new

   employees. On information and belief, non-Black employees are still scheduled to work

   for close to 40 hours per week.

           94.      Ms. Booker spoke with the Human Resources Representative after

   submitting the petition. Ms. Booker described her concerns, including regarding her

   hours being cut, but the Human Resources Representative downplayed those concerns

   and said that the General Manager would not do or say what Ms. Booker said she had.

           95.      Ms. Booker was conversing with Ms. Scott and Mr. Moody in the parking

   lot in early July 2020 when the General Manager left the restaurant, began recording

   Plaintiffs, loudly accused them of soliciting, and required them to leave the premises

   immediately.




                                                27
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 28 of 34 PageID 28




             96.    Ms. Booker was later approached by the Regional Manager, who brought

   her a piece of paper he wanted Ms. Booker to sign saying that she had been outside

   loitering with her colleagues and that they were not allowed to do so for their own safety,

   because of COVID-19. The paper further stated that if she could not follow that rule, she

   would be terminated. Ms. Booker refused to sign the paper and asked for a copy of the

   document, but was not provided one.

             97.    Ms. Booker has always been an exemplary worker and has not previously

   been subject to discipline, other than in connection with time off that was discriminatorily

   denied.

             98.    Ms. Booker has suffered severe emotional distress as a result of the

   foregoing, including dreading going to work every day. Ms. Booker has five children

   and works two jobs to provide for her family. McDonald’s dramatic cut to her work

   schedule imperils her ability to pay for her living expenses and meet her family’s needs.

   She is exhausted from handling two jobs, and from the uncertainty of not knowing what

   racist and retaliatory behavior she will face in her workplace.

                                      CAUSES OF ACTION

     COUNT 1 – 42 U.S.C. §1981: DISCRIMINATION ON THE BASIS OF RACE;
       HOSTILE WORK ENVIRONMENT AND DISPARATE TREATMENT

             99.    Plaintiffs re-allege and incorporate by reference paragraphs 1-98 of this

   Complaint as though set out here word for word.

             100.   McDonald’s intentionally engaged in discriminatory conduct because of

   Plaintiffs’ race.




                                                 28
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 29 of 34 PageID 29




            101.   In particular, McDonald’s failed to provide Plaintiffs with time off on the

   same terms as time off was provided to non-Black employees, subjected Plaintiffs to

   harsher discipline than non-Black employees, and failed to promote Plaintiff Moody even

   though he had equal or better qualifications than non-Black employees who were

   promoted.

            102.   McDonald’s also subjected Plaintiffs to severe and pervasive harassment

   based on their race that altered Plaintiffs’ working conditions and created a hostile

   working environment.

            103.   Despite having actual and constructive knowledge of the hostile work

   environment to which Plaintiffs are being subjected, McDonald’s has failed to take

   immediate and appropriate corrective action to stop it.

            104.   Consequently, McDonald’s violated Plaintiffs’ right to make and enforce

   contracts and receive the full and equal benefit of the law as guaranteed by 42 U.S.C.

   §1981.

            105.   McDonald’s knew or should have known that its actions constituted

   unlawful race discrimination, including hostile work environment and other disparate

   treatment, and showed malicious and/or reckless disregard for Plaintiffs’ statutorily

   protected rights.

            106.   As a direct result of McDonald’s discriminatory acts, Plaintiffs are entitled

   to damages including, but not limited to:

                   a.   Past and future lost wages and benefits;

                   b.   Compensation for past and future physical and emotional distress;




                                                29
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 30 of 34 PageID 30




                   c.   Punitive damages;

                   d. Attorneys’ fees and costs; and

                   e. Pre-judgment interest.

           107.    As a direct result of McDonald’s discriminatory acts, Plaintiffs are also

   entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

     COUNT 2 – 42 U.S.C. §1981: DISCRIMINATION ON THE BASIS OF RACE;
                                 RETALIATION
           108.    Plaintiffs re-allege and incorporate by reference paragraphs 1-107 of this

   Complaint as though set out here word for word.

           109.    Plaintiffs engaged in activities protected under 42 U.S.C. §1981 and other

   civil rights statutes when they registered complaints with the Regional Manager and

   Human Resources Representative regarding racist conduct occurring at the Walt Loop

   McDonald’s Restaurant. They likewise engaged in activity protected under 42 U.S.C.

   §1981 and other civil rights statutes when they circulated and submitted to the General

   Manager a petition in support of a fair, equal, and non-discriminatory workplace.

           110.    McDonald’s violated 42 U.S.C. §1981 when it, through the General

   Manager, took materially adverse employment actions against Plaintiffs with the purpose

   of retaliating against them because of their participation in protected activities and

   opposition to race discrimination, including a hostile work environment, disparate

   treatment of Black employees, and disparate treatment of Black customers.

           111.    McDonald’s knew or should have known that its actions constituted

   unlawful retaliation and showed malicious and/or reckless disregard for Plaintiffs’

   statutorily protected rights.




                                                  30
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 31 of 34 PageID 31




           112.     As a direct result of McDonald’s retaliatory acts, Plaintiffs are entitled to

   damages including, but not limited to:

                    a.   Past and future lost wages and benefits;

                    b.   Compensation for past and future physical and emotional distress;

                    c.   Punitive damages;

                    d. Attorneys’ fees and costs; and

                    e. Pre-judgment interest.

           113.     As a direct result of McDonald’s discriminatory acts, Plaintiffs are also

   entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court provide Plaintiffs

   with the following relief:

           A.       Judgment in favor of Plaintiffs and against McDonald’s for violation of 42

                    U.S.C. §1981;

           B.       A declaration that the actions of McDonald’s constitute unlawful race

                    discrimination;

           C.       An injunction requiring McDonald’s to remedy the civil rights violations

                    described herein, and to prevent future violations, by, among other things:

                  i.        Reinstating Plaintiffs to a schedule of approximately 35-38 hours

                            per week and enjoining the General Manager of the Walt Loop

                            McDonald’s Restaurant from reducing Plaintiffs’ hours;




                                                  31
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 32 of 34 PageID 32




               ii.          Requiring the removal of discriminatorily imposed discipline and

                            negative performance reviews from McDonald’s records regarding

                            Plaintiffs;

              iii.          Instructing the General Manager of the Walt Loop McDonald’s

                            Restaurant that racial discrimination towards Black customers and

                            employees will not be tolerated and prohibiting the General

                            Manager from engaging in such conduct;

              iv.           Promoting Plaintiff Moody to Crew Trainer;

               v.           Implementing a safe reporting mechanism including multiple

                            channels for reporting race discrimination, and adequately

                            communicating that reporting mechanism to all McDonald’s

                            employees;

              vi.           Adopting and implementing practices to ensure that McDonald’s

                            employees who report race discrimination are not the subject of

                            retaliation;

              vii.          Requiring McDonald’s to provide employees at the Walt Loop

                            Restaurant with time off and job assignments in a manner that does

                            not discriminate on the basis of race.

         D.          Judgment in an amount that the Court or jury determines to be fair, just,

                     and adequate compensation for the damages that Plaintiffs have sustained,

                     past and future, together with interest;




                                                   32
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 33 of 34 PageID 33




          E.      An award of punitive damages that the Court or jury determines to be fair

                  and sufficient to punish, penalize, and/or deter McDonald’s from the

                  harmful acts alleged herein;

          F.      An award of reasonable attorneys’ fees and costs; and

          G.      Any other relief that the Court deems appropriate.

                                        JURY DEMAND

          Plaintiffs hereby demand a trial by jury as to all those issues so triable as of right.




    Dated: July 16, 2020                          Respectfully submitted,


                                                  /s/ Peter Helwig
                                                  Peter Helwig
                                                  Florida Bar No. 0588113
                                                  Harris & Helwig, P.A.
                                                  6700 South Florida Avenue, Suite 31
                                                  Lakeland, Florida 33813
                                                  Phone: 863-648-2958
                                                  Facsimile: 863-619-8901
                                                  pfhelwig@tampabay.rr.com

                                                  Eve H. Cervantez, Trial Counsel*
                                                  Amanda C. Lynch*
                                                  Altshuler Berzon LLP
                                                  177 Post St., Suite 300
                                                  San Francisco, CA 94108
                                                  Phone: 415-421-7151
                                                  Facsimile: 415-362-8064
                                                  ecervantez@altshulerberzon.com
                                                  alynch@altshulerberzon.com

                                                  Mary Joyce Carlson*
                                                  1130 Connecticut Ave. NW, Suite 950
                                                  Washington, DC 20036



                                                 33
Case 8:20-cv-01638-VMC-CPT Document 1 Filed 07/17/20 Page 34 of 34 PageID 34




                                      Phone: 202-340-5756
                                      mj@maryjoycecarlson.com

                                      Counsel for Plaintiffs

                                      *Specially appearing as counsel of record;
                                      designation and consent-to-act forthcoming




                                     34
